Title: To George Washington from Major General Steuben, 18 July 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


					
						Dear General
						Fish Kill [N.Y.] July 18th 1780
					
					Colonel Debois has this moment been with me, who has been desired by Governor Clinton to wait on me to receive my advice & instructions in regard to the formation of the three State Battns consisting of fifteen hundred men which he informs me will arrive in Fish Kill next Monday.
					In consequence of which I have delivered him some of the Regulations for the Army; which I have desired him strictly to conform to in regulating and disciplining the State Troops as uniformity will be necessary when they act in conjunction with the Continental troops.
					Each Battalion of the state troops consists of eight Companies and as there will be a deficiency I expect in the number of Light Infantry requested to be furnished by the York line I have proposed that three complete Companies of light Infantry be furnished by the State Battalions in order to Join those furnished by the York line should it be found necessary.
					I beg leave to request your Excellency to permit Major Bradford of

starke’s Brigade to Join me here and remain some time in order to assist in mustering, forming and exercising the troops that arrive. I have the honor to be with great Respect your Excellency’s most obedt & very hum. sert
					
						steuben
					
				